
	

115 HR 7329 : To make technical corrections to provisions of law enacted by the Frank LoBiondo Coast Guard Authorization Act of 2018, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 7329
		IN THE SENATE OF THE UNITED STATES
		December 21, 2018ReceivedAN ACT
		To make technical corrections to provisions of law enacted by the Frank LoBiondo Coast Guard
			 Authorization Act of 2018, and for other purposes.
	
	
		1.Technical corrections
 (a)Upon the date amendments to section 3305(d)(3)(B) of title 46, United States Code, take effect under section 501(a) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282), such section is amended by striking Coast Guard Authorization Act of 2017 and inserting Frank LoBiondo Coast Guard Authorization Act of 2018.
 (b)Upon the date section 4312 of title 46, United States Code, takes effect under section 503(c) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282), such section is amended by striking Coast Guard Authorization Act of 2017 each place it appears and inserting Frank LoBiondo Coast Guard Authorization Act of 2018.
 (c)Section 821(a)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking Coast Guard Authorization Act of 2017 and inserting this Act.
 (d)Section 820(b)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by inserting and the Consolidated Appropriations Act, 2018 (Public Law 115–141) after (Public Law 115–31).
 (e)Section 820(a) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking years 2018 and and inserting year.
 (f)Section 810(d) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, and inserting in accordance within subsection (a)(2), the Secretary shall.
 (g)Subsections (a) and (d) of section 408 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) shall have no force or effect.
 (h)This section shall take effect on the date of the enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) and apply as if included therein as enacted.
 2.Advisory committee; representationSection 15106(c)(3) of title 46, United States Code, is amended— (1)in subparagraph (C), by striking mineral and oil operations, including geophysical services and inserting operations;
 (2)in subparagraph (D), by striking exploration and recovery; (3)in subparagraph (E), by striking engaged in diving services related to offshore construction, inspection, and maintenance and inserting providing diving services to the offshore industry;
 (4)in subparagraph (F), by striking engaged in safety and training services related to offshore exploration and construction and inserting providing safety and training services to the offshore industry; (5)in subparagraph (G), by striking engaged in pipelaying services related to offshore construction and inserting providing subsea engineering, construction, or remotely operated vehicle support to the offshore industry;
 (6)in subparagraph (H), by striking mineral and energy; (7)in subparagraph (I), by striking national environmental entities and inserting entities providing environmental protection, compliance, or response services to the offshore industry; and
 (8)in subparagraph (J), by striking deepwater ports and inserting entities engaged in offshore oil exploration and production on the Outer Continental Shelf adjacent to Alaska.
			Passed the House of Representatives December 21, 2018.Karen L. Haas,Clerk.
